Ingraham, P. J. (dissenting):
I do not concur in the reversal of this order. I think the defendants were authorized to prescribe a reasonable age limit for persons seeking to enter into the public service of the municipality, and that by subdivision 1 of section 6 of the Civil Service Law (Consol. Laws, chap, t; Laws of 1909, chap. 15) the rules of the State and municipal commissions have the force and effect of law. This power has been exercised by the State and municipal commissions since they were respectively established, and this discretion having been vested in these commissions, I do not think the court should substitute its opinion as to the necessity of such age limitations. As to certain positions in the public service the State itself has fixed an age limitation, and as to other positions no such limitations have been established by law. We have little information as to the duties to be performed by these inspectors and the qualifications required of them in the performance of such duties. We must all appreciate that the ordinary examination of applicants for public office is an inadequate method of selecting the most competent for the positions to be filled, yet it is. the method prescribed by the Constitution (Art. 5, § 9), and the only practical method which has been devised to test the qualifications of applicants for appointment. But when a position requires special qualifications which are generally absent in very young or very old men it seems to me that it is reasonable that the commissioners should require those offering them*157selves for examination to have reached a certain age which would tend to insure greater facility and maturity of judgment where discretion is an important element in the discharge of the duties devolving upon the official who is to fill the position. It cannot be said that every citizen of .this State has any inherent right to any public office or that his .right to apply for appointment to office is protected by the Constitution. The State is entitled to prescribe such reasonable rules and regulations as will insure the most efficient performance of the duties of the public officials, and where there is no express provision of law I think it within the discretion of these civil service commissions to adopt such reasonable regulations as will insure the selection of the most competent persons for the positions to be filled. It appears that the age limit was fixed by the commissioners after consultation with the fire commissioner and chief of the bureau of fire prevention with respect to the duties of the position, and their advice was adopted by the defendants after the recommendation of the three examiners. The fact that the Legislature has seen fit to prescribe a minimum age for members of the fire department has no relation it seems to me to the position of inspector in the bureau of fire prevention. While such an inspector becomes a member of the fire department he is something more and occupies a different position from persons occupying other positions in the fire department.
I, therefore dissent.
Miller, J., concurred.
Order reversed, with ten dollars costs and disbursements, and peremptory writ of mandamus directed to be issued as stated in opinion.